Citation Nr: 1607080	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  08-36 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from November 1976 to May 1983. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Board observes that in his substantive appeal (VA Form 9), received in November 2008, the Veteran indicated that he desired a videoconference hearing at the local RO office.  In June 2012 correspondence, the Veteran submitted a written statement to withdraw his hearing request.  Therefore, the Board deems the hearing request properly withdrawn.  38 C.F.R. § 20.704(d) (2015). 

In August 2013 and August 2015, the Board remanded the claim for a TDIU for further development, namely, to obtain Social Security Administration  (SSA) records, VA treatment records, a VA examination, and a Social and Industrial survey.  The claim has now returned to the Board for further adjudication. 


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially-gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.16 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

The Board also notes that, when service connection has been granted for a disability and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required.

As for the duty to assist, post-service medical records have been obtained, to the extent available, to include VA, private, and Social Security Administration records.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, a September 2013 VA examination report, as well as a September 2015 Social and Industrial survey, discussed all applicable principles relating to the issue discussed herein, and the analyses are considered adequate upon which to decide this claim.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

TDIU

The Veteran contends that he is unable to maintain gainful employment as the result of his service-connected disabilities.  To that end, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  
38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is service-connected for asthma, rated at 30 percent, and hypertension, rated at 20 percent.  The Veteran's combined rating for service-connected disabilities is 40 percent.  He accordingly does not meet the schedular threshold for a TDIU.  

Although the Veteran's service-connected disabilities do not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a), it must still be considered whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment on an extra-schedular basis.  See 38 C.F.R. § 4.16(b).  

Under this regulation, Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).  

In order to grant TDIU in this case, the record must reflect that circumstances, apart from non-service-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).    

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id. 
      
A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2015). 

Applicable regulations place responsibility for the ultimate total disability rating based on individual unemployability determination on VA, not a medical examiner.  Accordingly, it is now clear that the ultimate issue of whether total disability rating based on individual unemployability should be awarded is not a medical issue, but is a determination for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

The Veteran's present claim for TDIU was received in November 2006.  In support of his claim, the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability) in November 2006 in which he stated he had last been gainfully employed in 1998, and that his service-connected disabilities rendered him unemployable.  The Veteran also reported that he is receiving SSA benefits due to his disabilities and that he is unable to obtain employment because "my disabilities make me an insurance risk."  The Veteran claimed that his conditions are not rehabilitative and requested extraschedular consideration. 

The Veteran was afforded a VA examination in March 2007.  The examiner provided that, during the time of his employment, the Veteran's hypertension did not cause significant employment limitation.  However, the Veteran's asthma caused significant occupational impairment since he could not work in a hot environment or around dust because it would worsen his asthma.  The examiner ultimately concluded that the Veteran's unemployability was due to the combined effect of his non-service related low back pain and service-connected asthma [emphasis added]. 

In an April 2007 lay statement, the Veteran reported that no one would hire him because of the environmental restrictions related to his asthma and hypertension.  The Veteran reported that he must stay in "climate controlled areas" and that no one would employ him, and if he were employed he would run into major problems because he could not find a job that could keep him in a "climate control [sic] stress free environment." 

In August 2013, the Board remanded the Veteran's claim for further development, namely, to obtain SSA records, VA treatment records, and to afford the Veteran a VA examination. 

The SSA records that have since been associated indicate that the Veteran was found disabled beginning in October 5, 1998 with a primary diagnosis of degenerative disc disease and a secondary diagnosis of sensory neuropathy.  A December 1999 SSA Decision provided that the Veteran had a high school education and worked as a truck driver.  In October 1998, the Veteran began to complain of back pain and was diagnosed with degenerative disc disease.  A May 1999 psychological evaluation also provided a diagnosis for major depression as a result of his back injury.  The Veteran was subsequently diagnosed with mild stenosis and radiculopathy.  Based on these findings, the Veteran was found disabled for SSA benefits purposes beginning October 5, 1998. 

VA treatment records from the Gainesville VAMC dated through August 2013 continued to show treatment for asthma and hypertension. 

The Veteran was afforded a VA examination in September 2013.  At that time, he reported that his respiratory conditions caused breathing problems while his hypertension made him faint on one occasion four years prior, although he acknowledged that he was unsure of the cause of his fainting.  The examiner also provided an addendum opinion in which she found that an opinion was "easily rendered based on review of the objective medical data and medical literature."  She opined that the Veteran's service-connected conditions should not preclude light or sedentary employment. 

The VA examiner did not address the Veteran's contention that he was unable to find work given his environmental restrictions, or the March 2007 VA examiner's opinion that the Veteran was unemployable due in part to his service-connected asthma.  In light of the foregoing, the Board determined that the Veteran should undergo a Social and Industrial Survey to assist the Board in determining whether his service connected disabilities alone render him unemployable.

To that end, such a survey was completed in September 2015.  His service-connected disabilities were noted.  It was further noted that the Veteran's prior occupation was that of truck driver, during which time he owned his own truck.  Importantly, at the time of the interview, the Veteran was employed as a police officer and had been for nearly three years.  He indicated that he gave "110 percent every day."  The psychologist indicated that the Veteran was not working at an occupation that was below his education or training level, and found the question as to whether his service-connected disabilities had an impact on employment to be "not applicable" based on the evidence provided.  With regard to his disabilities, the Veteran stated that he was given assignments which were not physically demanding.  

No deficiency in mental status or competency was noted.  The Veteran was employed full-time.  He reported that he was able to function as an officer mainly in a sedentary position, and his exposure to the outside was limited to an hour.

In recognition of the severity of and impairment caused by his service-connected disabilities, the Veteran carries a combined disability rating of 40 percent.  However, based on the evidence discussed above, the Board finds that a preponderance of the evidence is against the conclusion that it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disabilities alone precluded him from engaging in substantially-gainful employment during the appellate period.  Indeed, the Veteran's disabilities may have impeded his performance when combined with non-service-connected disorders (see March 2007 VA examination report).  However, the Veteran himself indicated in September 2015 that he was cable of sedentary employment, and noted that he had been employed for nearly three years at that point.    

The Board acknowledges the Veteran's assertions that he was unable to work due to his service-connected disabilities, and must analyze the competency, credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert.  

In this case, the Veteran is competent to report symptoms such as lightheadedness and difficulty breathing because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Although these statements are competent, they are nonetheless inconsistent with the most probative evidence of record, which does not show the Veteran was unemployable solely due to his service-connected disabilities at any time during his appeal.  

As such, the Board finds that his assertions of unemployability are outweighed by the most probative medical evidence of record, which indicates that his service-connected disabilities did not (and do not) preclude him from obtaining and maintaining substantially-gainful employment due to functional impairment during the period in question.  In other words, even if the Board deemed these statements credible, the most probative evidence of record outweighs the lay assertions that the service connected disabilities preclude the Veteran from securing and maintaining substantially-gainful employment.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Additionally, the Board finds that the record does not present any unusual factors, such as frequent periods of hospitalization, which might serve as a predicate for a finding of unemployability.  Of course, the fact that the Veteran is currently employed full-time also weighs strongly against such a finding.  

Thus, at no time during the appellate period were the Veteran's service-connected disabilities, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially-gainful employment, nor does the most probative medical evidence of record reflect that his service-connected conditions rendered him individually unable to follow any substantially gainful occupation during that time.  As such, referral for extra-schedular consideration for a TDIU pursuant to 38 C.F.R. § 4.16(b) is not warranted in this case.

As discussed in detail above, the Board has found that the Veteran's asthma and hypertension disabilities alone, separate from other, non-service-connected disabilities, did not result in the inability to find and/or maintain substantially gainful employment at any time during the pendency of this appeal.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.  As such, the appeal is denied.


ORDER

A TDIU is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


